DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data.  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).   An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art.  See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 U.S.P.Q. 260, 272 (S.D. Fl. 1972).  It is unreasonable for Examiner to review all of the cited references thoroughly.  By signing the accompanying 1449 form(s), Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.
Examiner notes that Therasense, Inc. v. Becton, Dickinson and Co., 649 F.3d 1276 (Ct. App. 2011) (en banc) has significantly restricted the infringement defense of inequitable conduct.    Examiner suggests that future Information Disclosure Statements cite only the most relevant/inclusive references or portions thereof.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of prior U.S. Patent No.  US11004660 B2. This is a statutory double patenting rejection.

See the comparison of claims listed  below
Examined application US17231931 claim
Vs  Claim of US Patent US11004660 B2
1. An RF system comprising: an energy storage capacitor; a switching circuit coupled with the energy storage capacitor, the switching circuit producing a plurality of pulses with a pulse amplitude and a pulse frequency, the pulse amplitude being greater than 100 volts; a resonant circuit coupled with the switching circuit, the resonant circuit comprising: a transformer having a primary side and a secondary side; and a circuit element selected from the group consisting a capacitor, an inductor, and a resistor, the resonant circuit having a resonant frequency substantially equal to the pulse frequency, and the resonant circuit increases the pulse amplitude to a voltage greater than 2 kV; and an energy recovery circuit coupled with the energy storage capacitor and the secondary side of the transformer, the energy recovery circuit comprising a diode and an inductor.
1. An RF system comprising: an energy storage capacitor; a switching circuit coupled with the energy storage capacitor, the switching circuit producing a plurality of pulses with a pulse amplitude and a pulse frequency, the pulse amplitude being greater than 100 volts; a resonant circuit coupled with the switching circuit, the resonant circuit comprising: a transformer having a primary side and a secondary side; and a circuit element selected from the group consisting a capacitor, an inductor, and a resistor, the resonant circuit having a resonant frequency substantially equal to the pulse frequency, and the resonant circuit increases the pulse amplitude to a voltage greater than 2 kV; and an energy recovery circuit coupled with the energy storage capacitor and the secondary side of the transformer, the energy recovery circuit comprising a diode and an inductor.


2. The RF system according to claim 1, further comprising a plasma chamber coupled with the resonant circuit.
2. The RF system according to claim 1, further comprising a plasma chamber coupled with the resonant circuit.


3. The RF system according to claim 1, wherein the switching circuit comprises either a full-bridge driver or a half-bridge driver.
3. The RF system according to claim 1, wherein the switching circuit comprises either a full-bridge driver or a half-bridge driver.


4. The RF system according to claim 1, wherein the resonant circuit comprises an inductor, and the resonant frequency comprises fresonant 2x1(L) (c), where the inductance L includes any stray inductance of the transformer and the inductance of the inductor, and the capacitance C includes any stray capacitance of the transformer.
4. The RF system according to claim 1, wherein the resonant circuit comprises an inductor, and the resonant frequency comprises fresonant 2x1(L) (c), where the inductance L includes any stray inductance of the transformer and the inductance of the inductor, and the capacitance C includes any stray capacitance of the transformer.


5. The RF system according to claim 1, wherein the resonant circuit comprises a capacitor, and the resonant frequency comprises fresonant 2x (L)(c), where the inductance L includes any stray inductance of the transformer, and the capacitance C includes any stray capacitance of the transformer and the capacitance of the capacitor.
5. The RF system according to claim 1, wherein the resonant circuit comprises a capacitor, and the resonant frequency comprises fresonant 2x (L)(c), where the inductance L includes any stray inductance of the transformer, and the capacitance C includes any stray capacitance of the transformer and the capacitance of the capacitor.


6. An RF plasma system comprising: a high voltage switching power supply producing a plurality of pulses with a pulse amplitude and a pulse frequency, the pulse amplitude being greater than 100 volts; and a resonant circuit coupled with the switching power supply, the resonant circuit having a resonant frequency substantially equal to the pulse frequency and the resonant circuit increases the amplitude of the plurality of pulses to a voltage greater than 2 kV; and a plasma chamber coupled with the resonant circuit.
6. An RF plasma system comprising: a high voltage switching power supply producing a plurality of pulses with a pulse amplitude and a pulse frequency, the pulse amplitude being greater than 100 volts; and a resonant circuit coupled with the switching power supply, the resonant circuit having a resonant frequency substantially equal to the pulse frequency and the resonant circuit increases the amplitude of the plurality of pulses to a voltage greater than 2 kV; and a plasma chamber coupled with the resonant circuit.


7. The RF plasma system according to claim 6, further comprising a transformer coupled with the resonant circuit.
7. The RF plasma system according to claim 6, further comprising a transformer coupled with the resonant circuit.


8. The RF plasma system according to claim 6, further comprising a resistive output stage.
8. The RF plasma system according to claim 6, further comprising a resistive output stage.


9. The RF plasma system according to claim 6, further comprising an energy recovery stage.
9. The RF plasma system according to claim 6, further comprising an energy recovery stage.


10. The RF plasma system according to claim 6, further comprising a bias compensation circuit.
10. The RF plasma system according to claim 6, further comprising a bias compensation circuit.


11. The RF plasma system according to claim 6, wherein either or both the inductance (L) and/or the capacitance (C) of the transformer determine the resonant frequency according to: fresonant i27r(L)(C)
11. The RF plasma system according to claim 6, wherein either or both the inductance (L) and/or the capacitance (C) of the transformer determine the resonant frequency according to: fresonant i27r(L)(C)


12. The RF plasma system according to claim 6, wherein the resonant frequency comprises fresonant - 2nV(L)(c), where the inductance L includes any stray inductance of the transformer and the capacitance C includes any stray capacitance of the transformer.
12. The RF plasma system according to claim 6, wherein the resonant frequency comprises fresonant - 2nV(L)(c), where the inductance L includes any stray inductance of the transformer and the capacitance C includes any stray capacitance of the transformer.


13. The RF plasma system according to claim 6, wherein the high voltage switching power supply comprises either a full-bridge driver or a half-bridge driver.
13. The RF plasma system according to claim 6, wherein the high voltage switching power supply comprises either a full-bridge driver or a half-bridge driver.


14. The RF plasma system according to claim 6, wherein the switching power supply is driven with a frequency selected from the group consisting of 400 kHz, 0.5 MHz, 2.0 MHz, 4.0 MHz, 13.56 MHz, 27.12 MHz, 40.68 MHz, and 50 MHz.
14. The RF plasma system according to claim 6, wherein the switching power supply is driven with a frequency selected from the group consisting of 400 kHz, 0.5 MHz, 2.0 MHz, 4.0 MHz, 13.56 MHz, 27.12 MHz, 40.68 MHz, and 50 MHz.


15. An RF plasma system comprising: a high voltage switching power supply producing a plurality of pulses with a pulse amplitude and a pulse frequency, the pulse amplitude being greater than 100 volts and the pulse frequency being greater than 100 kHz; an inductively coupled plasma source comprising a coil that is electrically coupled with the high voltage switching power supply; and a capacitor, wherein the capacitor and the inductance of the inductively coupled plasma source resonate with a resonant frequency substantially equal to the pulse frequency.
15. An RF plasma system comprising: a high voltage switching power supply producing a plurality of pulses with a pulse amplitude and a pulse frequency, the pulse amplitude being greater than 100 volts and the pulse frequency being greater than 100 kHz; an inductively coupled plasma source comprising a coil that is electrically coupled with the high voltage switching power supply; and a capacitor, wherein the capacitor and the inductance of the inductively coupled plasma source resonate with a resonant frequency substantially equal to the pulse frequency.


16. The RF plasma according to claim 15, wherein the resonant frequency comprises fresonant 2jn(L) (c), where the inductance L includes the inductance of the inductively coupled plasma source and the capacitance C includes the capacitance of the capacitor.
16. The RF plasma according to claim 15, wherein the resonant frequency comprises fresonant 2jn(L) (c), where the inductance L includes the inductance of the inductively coupled plasma source and the capacitance C includes the capacitance of the capacitor.


17. The RF plasma according to claim 15, wherein the high voltage switching power supply comprises either a full-bridge driver or a half-bridge driver.
17. The RF plasma according to claim 15, wherein the high voltage switching power supply comprises either a full-bridge driver or a half-bridge driver.


18. An RF plasma system comprising: a high voltage switching power supply producing a plurality of pulses with a pulse amplitude and a pulse frequency, the pulse amplitude being greater than 100 volts and the pulse frequency being greater than 100 kHz; a capacitively coupled plasma; and an inductor, wherein the inductor and the capacitance of the capacitively coupled plasma form a resonant circuit with a resonant frequency substantially equal to the pulse frequency.
18. An RF plasma system comprising: a high voltage switching power supply producing a plurality of pulses with a pulse amplitude and a pulse frequency, the pulse amplitude being greater than 100 volts and the pulse frequency being greater than 100 kHz; a capacitively coupled plasma; and an inductor, wherein the inductor and the capacitance of the capacitively coupled plasma form a resonant circuit with a resonant frequency substantially equal to the pulse frequency.


19. The RF plasma according to claim 18, wherein the resonant frequency comprises fresonant 2mn(L) (c), where the inductance L includes the inductance of the inductor and the capacitance C includes the capacitance of the capacitively coupled plasma.
19. The RF plasma according to claim 18, wherein the resonant frequency comprises fresonant 2mn(L) (c), where the inductance L includes the inductance of the inductor and the capacitance C includes the capacitance of the capacitively coupled plasma.


20. The RF plasma according to claim 18, wherein the high voltage switching power supply comprises either a full-bridge driver or a half-bridge driver.
20. The RF plasma according to claim 18, wherein the high voltage switching power supply comprises either a full-bridge driver or a half-bridge driver.



Conclusion

Claims 1-20 are rejected due to the statutory double patenting of US Patent US11004660 B2.  ( See MPEP 803 II A.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/2/2022